17-13633-mkv         Doc 220       Filed 02/11/19       Entered 02/11/19 12:43:39   Main Document
                                                      Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re

 Robert Francis Xavier Sillerman                                  Chapter 11
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                         Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,

                               Debtor.
 -----------------------------------------------------------x

                     ORDER DENYING MOTION OF DEAN ZIEHL, AS
                    LITIGATION TRUSTEE OF THE SFX LITIGATION
                 TRUST, FOR AN ORDER DIRECTING HIS APPOINTMENT
                    TO THE OFFICIAL COMMITTEE OF UNSECURED
                CREDITORS PURSUANT TO 11 U.S.C. §§ 105(a) AND 1102(a)(4)

         Upon the motion dated January 22, 2019 (the “Motion”) of Dean Ziehl, as litigation

 trustee of the SFX Litigation Trust, for an Order directing his appointment to the Official

 Committee of Unsecured Creditors Pursuant to 11 U.S.C. §§ 105(a) and 1102(a)(4) [ECF No.

 182], and the Declaration of Yonah Jaffe, Esq. in support thereof [ECF No. 183]; and it

 appearing that notice of the Motion was properly served [ECF No. 190]; and upon the Securities

 Plaintiffs’ Statement in Connection with Motion, dated January 23, 2019 [ECF No. 186]; and the

 Objection of the United States Trustee dated January 31, 2019 [ECF No. 202]; and the Reply of

 Dean Ziehl in Support of the Motion, dated February 4, 2019 [ECF No. 204]; and the Court

 having jurisdiction to consider and determine the Motion as a core proceeding pursuant to 28

 U.S.C. §§ 157 and 1334; and venue of this proceeding being proper in this district pursuant to 28

 U.S.C. §§ 1408 and 1409; and a hearing on the Motion having been held before the Court on

 February 7, 2019 at 11:00 a.m.; and for the reasons stated on the record at the Hearing; and after

 due deliberation and sufficient cause appearing therefor, it is hereby
17-13633-mkv    Doc 220    Filed 02/11/19     Entered 02/11/19 12:43:39        Main Document
                                            Pg 2 of 2


       ORDERED, that the Motion is denied in all respects without prejudice.


 Dated: New York, New York
        February 11, 2019
                                               s/ Mary Kay Vyskocil
                                          UNITED STATES BANKRUPTCY JUDGE
